Citation Nr: 1522826	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  98-15 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected degenerative joint disease of the lumbar spine (back disability), to include entitlement to an initial compensable rating prior to September 14, 2000.

2.  Entitlement to an effective date prior to March 24, 1998 for entitlement to service connection for degenerative joint disease of the lumbar spine (back disability).

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean Ravin, attorney at law



WITNESS AT HEARING ON APPEAL

Licensed Psychologist E.T.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated January 2009 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Lois, Missouri.

In February 2015, a hearing was provided before the undersigned Veterans Law Judge (VLJ).  Although the Veteran was not present, his representative indicated he wished to proceed.  Additionally, a private licensed psychologist appeared and provided testimony.

Following the hearing, the record was held open so additional evidence could be received.  In March 2015, the Veteran's representative submitted additional argument and the report from the licensed psychologist.  The representative also included a written statement waiving RO consideration of the additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

FINDINGS OF FACT

1.  The Veteran's back disorder resulted in painful motion prior to the onset of aggravation due to his service-connected right foot disability.

2.  The Veteran demonstrated severe limitation of motion of his lumbar spine throughout the period on appeal.

3.  The Veteran demonstrated mild incomplete paralysis of the right lower extremity sciatic nerve throughout the period on appeal.

4.  The Veteran's first claim for service connection for a back disability was received on March 24, 1998.  There is no evidence of an earlier claim.

5.  The Veteran's service-connected disabilities, including degenerative joint disease of the lumbar spine, post-operative residuals of right foot hammer toes, right leg radiculopathy, and residuals of right fifth finger fracture, render him unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating not to exceed 30 percent for service-connected degenerative joint disease of the lumbar spine have been met effective March 24, 1998.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.310(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5292 (1998); DC 5242 (2014).

2.  The criteria for an initial rating not to exceed 10 percent for right leg radiculopathy associated with the Veteran's service-connected degenerative joint disease of the lumbar spine is granted effective March 24, 1998.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2014).


3.  The criteria for an effective date prior to March 24, 1998 for the grant of service connection for a degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2014).

4.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the pendency of this appeal, the criteria for rating spinal disabilities were revised, effective September 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the prior rating criteria and the current rating criteria in order to ensure the greatest benefit to the Veteran.  However, the Board may not award a rating based on the revised criteria prior to the effective date of the change.  VAOPCCPREC 3-2000.  

Under both the current and prior rating criteria, VA regulations have provided that normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees in both directions, and rotation to 30 degrees in both directions.  38 C.F.R. § 4.71a, Plate V.  

Prior Rating Criteria

Under the prior DC 5292, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion, and a 40 percent rating was warranted for severe limitation of motion.   38 C.F.R. § 4.71a, DC 5295 (2002).  The words 'slight,' 'moderate,' and 'severe' are not defined in the rating schedule, instead the VA must consider all evidence of record to make this determination.  38 U.S.C.A. § 7104(a).

Additionally, ratings may also be assigned for lumbosacral strain.  A 20 percent rating was assigned for muscle spasm on extreme forward bending, or loss of internal spine motion.  A maximum 40 percent rating was warranted for  severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Finally, ratings for intervertebral disc syndrome were rated under prior DC 5293.  Under this code, a 40 percent rating was warranted for severe symptoms with recurring attacks and intermittent relief.  A maximum 60 percent rating was warranted for pronounced severity, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief.

Current Rating Criteria

The current rating criteria for back disabilities went into effect on September 23, 2003.  Under the current regulations, intervertebral disc syndrome (IVDS) is rated under DC 5243.  A 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A higher, 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 3 weeks during the past 12 months.  A higher 40 percent rating is assigned for such episodes lasting between 4 and 6 weeks.  A maximum 60 percent rating is warranted for such episodes lasting at least 6 weeks during the past 12 months.  The regulations define an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a DC 5243, Note (1).

Otherwise, service-connected back disabilities are rated under the general rating formula for disease and injuries of the spine.  Under this formula, a 10 percent rating is assigned for:

* Forward flexion of the thoracolumbar spine between 60 and 85 degrees
* Combine range of motion of the thoracolumbar spine between 120 and 235 degrees, 
* Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or
* Vertebral body fracture with loss of 50 percent or more of height

A higher 20 percent rating is assigned for: 

* Forward flexion of the thoracolumbar spine between 30 and 60 degrees
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees, or
* Muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour

A 40 percent rating is warranted for:

* Forward flexion of the thoracolumbar spine limited to 30 degrees or less, or
* Favorable ankylosis of the entire thoracolumbar spine

Higher ratings of 50 or 100 percent are warranted for unfavorable ankylosis.  38 C.F.R. § 4.71a. Finally, the regulations also provide that if arthritis is documented and there is painful motion of a joint due to a service-connected disability, the Veteran is entitled to a minimum 10 percent rating.  38 C.F.R. § 4.59.

Initial Rating Prior to September 14, 2000

By way of background, the claims file includes mixed evidence regarding the etiology of the Veteran's back disability, with some evidence attributing his current back disorder to his post-service motor vehicle accident in the mid-1990s.  However, after affording all benefit of the doubt to the Veteran, in a September 2012 decision the Board granted service connection based on aggravation caused by the Veteran's service-connected residuals of right foot hammer toes (a right foot disability).  Accordingly, the Veteran should receive VA benefits only to the extent that his back disability was aggravated by his service-connected right foot disorder.  38 C.F.R. § 3.310(b).

In February 2013, the AOJ issued a rating decision implementing the Board's determination.  In this rating decision, the AOJ found the Veteran's back disability warranted an evaluation of 10 percent effective March 24, 1998 and 40 percent effective September 14, 2000.  However, the AOJ then subtracted a 10 percent rating throughout the period on appeal to reflect the Veteran's baseline back disability prior to the onset of aggravation by his service-connected right foot disability.  The AOJ explained that prior to the affected gait caused by his service-connected right foot disability, he experienced pain with motion in his back, symptoms which merit a 10 percent rating.  

The Board agrees the medical evidence reflects the Veteran experienced symptoms of painful motion due to his back disorder prior to the onset of aggravation in March 1998.  For example, in April 1995 the Veteran sought medical treatment in the emergency room due to onset of pain in his back.  However, an x-ray from this visit reflects the Veteran's lumbar spine was normal.  He again sought treatment for back pain in April 1996, but no etiology for his pain was noted.  Moreover, during his November 1998 hearing before a Decision Review Officer (DRO) the Veteran reported he experienced pain in his back since approximately 1975.  Therefore, the Board finds the evidence reflects the Veteran experienced painful motion in his back prior to 1998, and these symptoms would have warranted a 10 percent rating under VA regulations.  38 C.F.R. § 4.59.  Accordingly, the Board finds the baseline of the Veteran's back prior to the onset of aggravation by his service-connected right foot disorder was best reflected by a rating of 10 percent.  Accordingly, a 10 percent rating will be reduced from the Veteran's schedular back ratings to reflect this baseline condition prior to the onset of aggravation by his service-connected right foot disorder.

Effective March 24, 1998, the Veteran's service-connected back disorder was awarded a noncompensable rating, after subtracting his 10 percent baseline rating.  However, as will be discussed, the Board finds an initial rating not to exceed 30 percent (40 percent minus the 10 percent baseline) is warranted throughout the period on appeal.

Under the prior rating criteria, a maximum 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (1998).  In this case, the medical evidence reflects the Veteran demonstrated severe limitation of motion in his back throughout the period on appeal.  For example, in an evaluation conducted for the Social Security Administration (SSA) in February 1998, the Veteran demonstrated forward flexion limited to 5 degrees.  Additionally, during a September 1998 VA examination, the examiner noted the Veteran's forward and backward bending of his back were limited to 50 percent.  Finally, during his May 2000 VA examination, the Veteran refused to bend his back forwards or backwards due to the pain.   After affording all benefit of the doubt to the Veteran, the Board finds the recorded results from these evaluations reflect the Veteran demonstrated severe limitation of motion in his back.

The Board has considered that the medical professionals conducting these referenced evaluations each noted the Veteran was giving less than his full effort in completing the evaluation.  Particularly, the medical professional conducting the 1998 SSA evaluation noted "this is the most theatrical disability determination I have done to this date."  These statements raise concerns regarding the accuracy of the evaluations provided.

However, the medical evidence does not contain any evidence the Veteran was able to flex his back forward or backward in a range of more than 50 percent of the normal range.  Additionally, functional loss due to pain must be considered in rating determinations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board must consider the Veteran's self-limitation of motion due to the resulting pain.  Finally, VA regulations also provide that benefit of the doubt should be resolved in the favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3, 4.7.  Due to these considerations, the Board finds the Veteran met the criteria associated with a 40 percent for severe limitation of motion of the lumbar spine effective March 24, 1998.  

Under the prior rating criteria regarding disorders of the spine, a rating in excess of 40 percent was only warranted for vertebra fracture, ankylosis, or pronounced IVDS.  38 C.F.R. § 4.71a, DC 5285, 5286, 5293 (1998).  The medical evidence has been carefully reviewed and considered, but does not reflect the Veteran experienced vertebral fracture, ankylosis of the spine, or IVDS at any point during the period on appeal.  Accordingly, separate or higher ratings based on these conditions are not warranted.

Based on all the foregoing, the Veteran met the criteria for a rating not to exceed 40 percent for his service-connected lumbar spine.  After subtracting the 10 percent for the Veteran's baseline back disorder, an initial rating not to exceed 30 percent is awarded.  To this extent, the Veteran's appeal is granted.



Rating Effective September 14, 2000

The Veteran's back disability has been assigned a 30 percent rating effective September 14, 2000 for symptoms warranting a 40 percent rating less the 10 percent for his baseline back disorder. 

The medical evidence continues to reflect the Veteran experienced severe limitation of motion of his spine.  For example, during his September 2000 and September 2002 VA examinations, his forward flexion was limited to 30 degrees.  Therefore, a continued 40 percent rating for severe limitation of motion was warranted.

The medical evidence from after September 2000 still does not reflect the Veteran demonstrated fracture of the vertebra or ankylosis of the spine at any point.  Accordingly, a rating in excess of 40 percent was not warranted under the prior VA regulations.

As discussed above, the schedular criteria regarding the back were amended effective September 2003.  Under the current criteria, a rating in excess of 40 percent is only warranted for ankylosis of the spine or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  However, the evidence does not reflect the Veteran demonstrated ankylosis of the spine or IVDS at any point during the period on appeal.  Instead, during his December 2011 and July 2013 VA examinations, the examiners specifically opined the Veteran did not have IVDS.  Therefore, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 40 percent under the current regulations.

Based on all the foregoing, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 40 percent under either the prior or current regulations regarding disabilities of the spine at any point during the period on appeal.  Therefore, after subtracting the 10 percent rating reflecting his baseline back disorder prior to the onset of aggravation, a rating not to exceed 30 percent is warranted for the Veteran's service-connected back disability due to aggravation throughout the period on appeal.


Neurological Abnormalities

VA regulations also provide that any objective neurologic abnormalities associated with a service-connected back disability should be separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  In this case, the Veteran's representative has specifically asserted that a separate rating for right leg radiculopathy secondary to his service-connected back disability is warranted.

The claims file contains mixed evidence regarding whether the Veteran experienced symptoms of radiculopathy in his right leg.  On several occasions, the Veteran asserted an October 1995 EMG study diagnosed him with radiculopathy.  However, it does not appear the report from this EMG study is included in the claims file.  Regardless, the file does include the report from an October 1997 EMG study which was consistent with right L5-S1 radiculopathy.

The Board does note that on several occasions after his 1997 EMG study, the Veteran denied experiencing any symptoms of right leg radiculopathy.  For example, in July 1998 he indicated his back pain did not radiate into his legs, and no signs of neurological abnormalities were noted.  Additionally, the Veteran's neurological examination was noted to be normal during his September 2000 VA examination.

However, despite these medical records providing evidence against his radiculopathy, the presence of his neurological abnormality was confirmed on several occasions.  For example, in an August 1998 letter a VA medical professional confirmed the presence of L5-S1 radiculopathy by EMG and physical examination.  Additionally, radiculopathy of the right L5 due to his herniated disc was noted during his September 1998 VA examination.  Finally, during his September 2002 VA examination right lower extremity radiculopathy due to bulging disk at L5-S1 was noted.  Accordingly, based on this medical evidence, and affording all benefit of the doubt to the Veteran, the Board finds he demonstrated the neurological abnormality of radiculopathy due to his service-connected back disability throughout the period on appeal.

The Veteran's symptoms of right leg radiculopathy are most analogous to the DC for paralysis of the sciatic nerve, DC 8520.  Under this diagnostic code, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A higher 20 percent rating is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.

In this case, the medical evidence reflects the Veteran reported experiencing pain and numbness which radiated into his right lower extremity.  However, objective testing results either reflected no symptoms of radiculopathy, or at most mild symptoms.  For example, during his December 2011 VA examination the examiner indicated the Veteran had no symptoms of radiculopathy in his right leg.  However, during his July 2013 examination, the examiner indicated the Veteran had mild symptoms of radiculopathy in his right lower leg.  The medical evidence does not reflect the Veteran experienced moderate symptoms of radiculopathy in his right leg at any point during the period on appeal.  Therefore, the evidence does not establish the Veteran met the criteria for a rating in excess of 10 percent for his radiculopathy.  Accordingly, a rating not to exceed 10 percent for radiculopathy associated with the Veteran's service-connected back disability is warranted throughout the period on appeal.  To this extent, the Veteran's appeal is granted.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the Veteran's representative has specifically asserted that the Veteran's 
 "constant need to lay down to relieve his back pain" is not contemplated by the schedular rating, and therefore extraschedular consideration is required.  However, the Board finds the requirement for rest to relieve symptoms of a service-connected back disability is a criteria contemplated by the rating criteria.  As discussed above, the current criteria for IVDS provide ratings based on periods of physician prescribed bed rest.  However, the evidence does not establish the Veteran met the schedular criteria for a higher rating due to IVDS requiring bedrest, as discussed above.  Additionally, to the extent that the Veteran's need to frequently lie down to relieve his back pain impacts his ability to work, that symptom is addressed in the TDIU portion below.

The Veteran's additional symptoms regarding his service-connected back disability were primarily pain, limitation of motion, and radiating pain and numbness into his right leg.  These symptoms were all specifically addressed by the schedular criteria above, and serve as the basis for the increased ratings assigned.  Therefore, the Board finds that the rating schedule is adequate, and all symptoms alleged by the Veteran have been addressed.  Therefore, referral for extraschedular consideration is not warranted under the circumstances of this case.  





Earlier Effective Date

The Veteran is also seeking an effective prior to March 24, 1998 for grant of service-connected for his back disability.  The effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (emphasis added).  
In this case, the Veteran has been granted service connection for his back disability effective March 24, 1998, the date his claim was received.  The claims file has been carefully reviewed and considered, and simply does not contain any indication the Veteran attempted to file a claim for entitlement to service connection for a back disorder at any point prior to March 24, 1998.  Although the Veteran filed earlier claims for VA benefits, including claims in June 1971, September 1997, and March 1998, he did not make any mention of complaints or symptoms of a back disorder on his earlier claims.  Therefore, the Board finds the Veteran filed his initial claim for service connection for a back disorder on March 24, 1998, his currently assigned effective date.

Accordingly, the Veteran has already been granted entitlement to service connection for a back disability effective the date of his initial claim for this benefit, and his appeal for an earlier effective date is denied.

TDIU

VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  For purposes of determining "one disability" for the threshold schedular TDIU criteria, disabilities resulting from a common etiology shall be considered as one disability.  Id.

In this case, following the increased ratings assigned above, the Veteran is assigned the following ratings for his service connected disabilities:

* 30 percent for his degenerative joint disease of the lumbar spine
* 30 percent for his right foot hammer toes
* 10 percent for his right leg radiculopathy
* And noncompensable rating for residuals of right fifth finger fracture.

Under the combined ratings table, these assigned ratings equate to a total disability rating of 60 percent.  38 C.F.R. § 4.25, Table I.

Additionally, because the Veteran's service-connected lumbar spine and right leg radiculopathy both stem from his service-connected right foot disability, these ratings shall be considered as "one disability" for purposes of determining threshold schedular TDIU criteria.  38 C.F.R. § 4.16(a).  

Therefore, because the Veteran has "one disability" ratable at 60 percent, he meets the schedular criteria for TDIU.  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

The Veteran graduated from high school, including a course in broadcasting.  He then joined the military where his primary specialty was weapons, including mortars.  After service, he worked in radio broadcasting until approximately 1986.  He then worked as a car salesman until the late 1990s, when he asserts he had to quit work due to pain in his back and right foot.

The medical evidence supports the Veteran's contentions that he became unemployable in the mid to late 1990s due to his service-connected disabilities.  For example, in a 1997 letter a VA physician opined the Veteran was unable to complete even sedentary employment because sitting for longer than 15 minutes exacerbated his back pain.  The July 2013 VA examiner opined the Veteran's service-connected disabilities caused the following functional impairments on his ability to work: no repetitive lifting above 10 pounds from knee to floor, 30 pounds from knee to shoulder, and 10 pounds above shoulder; can walk for 1 mile or four hours out of eight hour day, although he cautioned these hours may need to be spread out throughout the day; and can only sit or stand for 30 to 45 minutes at a time.  

The claims file also includes a January 2015 opinion from a private certified rehabilitation counselor that due to the Veteran's work and educational experience, as well as restrictions due to his service-connected disabilities, he would "not be able to work in a substantial competitive job market."

Therefore, the claims file includes multiple medical and occupational reports which reflect the Veteran was prevented from finding substantial occupational due to his service-connected disabilities.  Therefore, affording the Veteran all benefit of the doubt, the Board finds he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities, including right foot disability, back disability, and radiculopathy of the right leg.  Accordingly, TDIU is granted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, the Veteran was originally provided with all required notice regarding his claim for service connection for a back disability, which was granted in a September 2012 Board decision.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

 As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA treatment records, private medical records, and records from the Social Security Administration (SSA) have all been obtained and associated with the claims file.  

The Veteran was also provided with a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  Although the Veteran was not present, his attorney representative submitted argument, and the VLJ and the attorney asked questions of the licensed psychologist witness.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, but no such pertinent evidence was identified by the Veteran's representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





















							[CONTINUED ON NEXT PAGE]

ORDER

An initial rating not to exceed 30 percent for service-connected degenerative joint disease of the lumbar spine is granted effective from March 24, 1998, to September 13, 2000, subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 30 percent for service-connected degenerative joint disease of the lumbar spine from September 14, 2000, is denied.

An initial rating not to exceed 10 percent for right leg radiculopathy associated with the Veteran's service-connected back disability is granted effective March 24, 1998, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date prior to March 24, 1998, for the grant of service connection for a back disability is denied.

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


